Citation Nr: 1544168	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for an anxiety disorder, not otherwise specified (NOS).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The St. Petersburg RO has current jurisdiction.

In February 2011, the Board remanded the appeal for further development.

The matter was last before the Board in May 2014.  The Board adjudicated a claim for a higher rating for a lumbar spine disability, and remanded the above-captioned claim for further development.  In accordance with the remand directives, the AMC scheduled three VA examinations for the Veteran, although he did not attend.  As described in further detail below, the duty to assist has been satisfied.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In May 2014 the Board determined that Veteran's request for a hearing before the Board was withdrawn.  There is no hearing request presently pending.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.


FINDING OF FACT

The Veteran's anxiety disorder NOS has not been manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, a July 2008 letter notified the Veteran of all five elements of service connection, and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim.  VA's duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The Veteran has not identified any outstanding private medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An appropriate VA medical inquiry has been accomplished as to the claim, and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In May 2014, the Board remanded the appeal for an updated VA examination.  A VA examination was scheduled for September 2014, but the Veteran cancelled the appointment.  The examination was rescheduled for January 2015, but the Veteran again cancelled the appointment.  The examination was again rescheduled for March 2015, but the Veteran failed to attend.  See VBMS Entry April 17, 2015.  In September 2015, the Veteran's representative acknowledged his failure to report, but offered no good cause for the absence and did not request that the examination be rescheduled.  The Veteran himself has also failed to offer good cause for his failure to attend, and has not requested a new examination.  The duty to assist is not a one-way street. Wood v. Derwinski, 1 Board. App. 190 (1991).  The Board finds that sufficient attempts to provide the Veteran with an updated VA examination have been made. The claim on appeal is an initial rating claim, which is classified as an original compensation claim and as such, it must be decided based on the current record.  38 C.F.R. § 3.655.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described below, a uniform rating is warranted for the Veteran's anxiety disorder, NOS.

In the August 2008 rating decision on appeal, the RO awarded service connection for anxiety disorder, NOS, assigning a 10 percent rating effective July 21, 2008, pursuant to 38 C.F.R. § 4.130, DC 9435.  

Once a Veteran has been diagnosed with a service-connected psychiatric disorder, VA reviews his medical history to determine the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula,") which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9435, a 10 percent rating is assigned where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned where there is evidence of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

When determining the appropriate disability evaluation, the Board's primary consideration is the Veteran's symptoms, but it must also determine how those symptoms affect the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v.  Brown, 7 Vet. App. 204, 207 (1994).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination in August 2008, the Veteran reported he had been married for nine years, and was married once before for twenty-two years until the death of his first wife.  He stated he had a good relationship with his current wife and daughter.  He reported that he had friends and played softball.  The Veteran reported psychiatric hospitalizations in the past, including for detoxification.  He denied having legal trouble.  The Veteran reported having depression following the death of his first wife.  He reported sleep disturbances.

On examination, the Veteran was alert, oriented, casually dressed, and well groomed.  His eye contact was good and speech was normal.  His thought processes were logical, linear, and goal directed.  His thought content was clear.  His mood was upbeat.  His affect was minimally restricted and occasionally full range.  The Veteran denied suicidal ideation, homicidal ideation, and symptoms of psychosis.  The examiner opined that neither the Veteran's quality of life, nor his employability, were significantly impaired by his psychiatric condition.  His prognosis was good with  appropriate psychiatric and/or psychological management of his symptoms and continued partial sobriety.  He was assigned a GAF score of 60.

On general medical examination for the joints in August 2008, the examiner noted no history of depression, panic attacks, substance abuse, memory problems, impulse control problems, homicidal symptoms, anxiety, confusion, sleep impairment, or suicidal symptoms.  An assessment showed a normal affect, normal mood, and normal judgment.  There was no obsessive behavior, hallucinations, or delusions.  There was a normal comprehension of commands.

In January 2009, the Veteran's mood was euthymic.  The Veteran reported no depression or anxiety.  His thought content was unremarkable.  VBMS Entry  September 3, 2009, p. 117/150.

In July 2009 the Veteran sought emergency treatment for depression.  He did not have suicidal ideation or homicidal ideation.  He reported hearing loud voices.  The examiner noted he had been drinking alcohol that day.  Virtual VA Entry April 17, 2015.

In August 2009, the Veteran reported depression, anxiety, and hallucinations.  He had no suicidal ideation or problems with memory/concentration.  He reported problems with sleeping.  VBMS Entry November 19, 2010.

On VA examination in March 2011, the Veteran reported depression and problems with sleep.  His relationship with his wife and daughter were good.  He had been employed part-time for one to two years.  There were "no problems" in occupation functioning due to his psychiatric disorder.  He reported missing time from work due to a visit to Turkey.  

On examination, the Veteran was clean and casually dressed.  His affect was appropriate and mood was good.  Attention and orientation were normal.  The Veteran's thought processes and thought content were normal.  There were no delusions.  Judgement and insight were normal.  There were no hallucinations, suicidal ideation, or homicidal ideation.  His recent, remote, and immediate memory were normal.  Impulse control was good.  The examiner stated that a GAF score could not be obtained as it appeared the examination, which included psychiatric testing, may have yielded unreliable results based on a measure of exaggeration or feigning.  The examiner opined that the psychiatric conditions would not preclude physical or sedentary employment.

The file is devoid of any additional evidence sufficient for rating the Veteran's psychiatric  disability.  As noted above, the Veteran failed to report for his March 2015 VA examination and did not offer good cause for the failure to attend.  While additional information may have been gained to his benefit from the examination, the Veteran did not comply with VA's best efforts to have him examined, and the Board will not remand the case again.  38 C.F.R. § 3.655.

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's anxiety disorder, NOS.  There is no indication that there has been any decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  There is also no indication of social impairment, as the Veteran has been married with a good relationship with his wife and daughter throughout the appeal period, reported having friends, and reported participating in social activities including softball.  Additionally, VA examiners have not found suspiciousness or panic attacks.  

The record shows evidence of some symptoms contemplated by the 30 percent rating, as well as a GAF score of 60.  Specifically, the record shows competent lay evidence of a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  However, the Veteran's reports in this regard have been inconsistent, and the August 2008 and March 2011 VA examiners did not find depression, anxiety, or memory loss.  The GAF score of 60 is isolated in the record, and inconsistent with the August 2008 examiner's findings on mental status examination.  Moreover, the level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not the symptoms listed in the rating criteria, which are representative, not exclusive.  See Mauerhan, 16 Vet. App. 436.  Here, the examination reports suggest that the impact on social and occupational functioning has been slight.  For these reasons, the Board finds the preponderance of the evidence is against the assignment of a 30 percent rating.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.

Finally, the Board considered whether an inferred claim for a total disability rating based on individual unemployability has been raised Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran was employed part-time at the last VA examination.  He has not, alleged that he is, or ever was, unemployable due to his anxiety disorder, and both VA examiners found the disorder would not preclude employment.  As such, Rice is inapplicable.
 
While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial rating in excess of 10 percent for an anxiety disorder, NOS, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


